Citation Nr: 1019269	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in February 2008, 
and a substantive appeal was received in April 2008.  The 
Veteran testified at a Board hearing at the RO in December 
2009.


FINDINGS OF FACT

1.  Hypertension was manifested during the Veteran's active 
service.

2.  Diabetes mellitus is etiologically related to the 
Veteran's active service.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred during the Veteran's active 
service.  38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 

2.  Diabetes mellitus was incurred during the Veteran's 
active service.  38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Factual Background

On the June 1979 enlistment report of medical history, the 
Veteran marked no when asked have you ever had or have you 
now high or low blood pressure.  On the June 1979 enlistment 
report of medical examination, the examiner noted the 
Veteran's blood pressure as 130/70.  

Service treatment records indicate that a normal glucose 
range is 65 to 105 and show the Veteran's glucose levels as 
follows:

Date
8-90
4-92
8-92
1-93
4-93
1-94
1-01
Glucos
e
68, 
85, 93
90
141
81
95
122
110

Service treatment records include the following elevated 
blood pressure readings as follows:

Date
5-85
5-87
6-97
9-99
Pressur
e
140/88
128/90
142/79
149/79, 

Date
11-99
5-00
10-00
12-00
Pressur
e
143/96
145/79
155/73
143/94, 
140/70

On the January 2001 separation report of medical history, the 
Veteran marked no when asked have you ever had or have you 
now high blood pressure.  On the January 2001 separation 
report of medical examination, the examiner noted the 
Veteran's blood sugar as negative.  A blood pressure reading 
was not reported.  

The Veteran was afforded a VA examination for diabetes 
mellitus in September 2007.  The examiner reviewed the claims 
file in its entirety.  The examiner noted service treatment 
records showing a glucose reading of 141 in August 1992 and 
of 122 in January 1994.  The examiner took a full medical 
history and performed a thorough physical examination.  The 
examiner diagnosed type two diabetes with complications 
including peripheral neuropathy.  He opined that it is at 
least as likely as not that the claimed diabetes mellitus is 
the result of the in-service existence of impaired fasting 
glucose and glucose intolerance that indeed appears to have 
persisted through the initiation of specific anti-
hypoglycemic medication therapy in 2005.  

A private physician wrote a letter addressing the Veteran's 
claims in September 2007.  The doctor noted that she reviewed 
the Veteran's medical records.  She reported that the Veteran 
had consistently elevated blood pressures from September 1999 
forward.  The doctor noted a significant trend change in the 
Veteran's blood pressures from September 1999.  She 
acknowledged that the Veteran did have some normal blood 
pressure readings after September 1999; however, the majority 
are elevated, meeting the diagnostic criteria of two elevated 
blood pressures at two distinct points in time.  

Regarding the Veteran's claim of diabetes, the September 2007 
letter noted signs of pre-diabetic glucose values in her 
records.  She opined that these values should have prompted 
close follow up as her risk for diabetes is increased due to 
these values and her family history of diabetes.  

The Veteran was afforded a VA examination in January 2008.  
The claims file was reviewed by the examiner.  The examiner 
provided a complete medical history and physical examination.  
He diagnosed diabetes mellitus type 2 requiring dietary 
restriction and oral medications for control and 
hypertension.  The examiner opined that the Veteran's 
hypertension is less likely as not related to her diabetes 
mellitus.    

A private physician wrote a letter in April 2008.  The doctor 
noted that she reviewed the Veteran's military medical 
records.  According to the doctor, the Veteran's medical 
records showed that the Veteran's blood pressure readings 
were consistently greater than 140/90 from September 1999 
onward.  The doctor noted that the diagnostic criterion for 
hypertension is two separate readings greater than 140/90 and 
stated that the Veteran met the diagnostic criteria while in 
the military.  

The April 2008 letter also addressed the Veteran's diabetes 
mellitus.  The doctor noted several fasting plasma glucose 
readings which meet the criteria for pre-diabetes.  The 
doctor noted that the Veteran should have been recognized as 
pre-diabetic and provided with closer follow-up.  

In December 2008 a VA examiner reviewed the Veteran's claims 
folder and prior VA examinations and noted several episodes 
of elevated blood sugars.  Specifically, he noted a reading 
of 144 in August 1992 and 122 in January 1994.  Based on the 
Veteran's family history of diabetes, the readings should 
have warranted further evaluation at that time.  Based on 
those findings, the examiner opined that the Veteran's 
elevated blood sugar while on active duty is at least as 
likely as not related to her current diagnosis of diabetes.  

Another private physician wrote a letter in December 2009.  
The doctor reviewed her medical records from her military 
career and the April 2008 letter.  This doctor noted a 
November 1999 blood pressure reading of 142/96 and a December 
2000 blood pressure reading of 143/94.  The doctor noted that 
the diagnostic criterion for hypertension is two separate 
readings of blood pressure greater than 140/90.  The examiner 
acknowledged that it is unclear if the acute reasons for the 
visit on the above mentioned dates contributed to the 
elevated blood pressures and there is no clear assessment and 
plan in the records provided regarding follow up of the 
elevated blood pressures.  

The December 2009 letter from a private physician also 
addressed the Veteran's elevated blood sugar readings.  The 
doctor noted a family history of diabetes.  The Veteran had 
blood sugars recorded in the pre-diabetic range of 100-125 
while in the military.  The examiner noted two blood sugars 
that were in the normal range.  Given the family history of 
diabetes and the possible pre-diabetic range levels, the 
examiners should have discussed lifestyle changes with the 
Veteran.

The Board acknowledges that the Veteran has a current 
diagnosis of hypertension and diabetes mellitus.

Hypertension

Review of the service treatment records does not show that 
hypertension was diagnosed during the Veteran's service.  
However, those record do include a number of elevated blood 
pressure readings, and there are some medical opinions of 
record, apparently based on review of the service treatment 
records, to the effect that hypertension was in fact 
manifested during service and should have been diagnosed.  
The critical determination is when the hypertension was 
manifested, not when it was diagnosed.  The Board does 
acknowledge that one examiner raised the point that certain 
elevated readings may have been due to other acute medical 
problems.  However, the positive opinions place the evidence 
at least in equipoise.  Accordingly, resolving all doubt in 
the Veteran's favor, the Board finds that the Veteran's 
hypertension was incurred during her service. 

Diabetes Mellitus

The Board acknowledges that the Veteran had three increased 
glucose readings while in service.  At the September 2007 VA 
examination, the examiner opined that it is at least as 
likely as not that the claimed diabetes mellitus is the 
result of the in-service existence of impaired fasting 
glucose and glucose intolerance that indeed appears to have 
persisted through the initiation of specific anti-
hypoglycemic medication therapy in 2005.   In December 2008, 
another VA examiner opined that the Veteran's elevated blood 
sugar while on active duty is at least as likely as not 
related to her current diagnosis of diabetes.  

There is some medical evidence in the file which appears to 
be to the effect that the Veteran had pre-diabetes during 
service.  Although not entirely clear, some evidence seems to 
suggest that the actual diagnosis of diabetes was in 2002 or 
2003.  No evidence clearly shows a diagnosis during service 
or within one year of discharge.  However, as noted earlier, 
the determinative question is when the disorder was 
manifested, not diagnosed.  Reading the several medical 
opinions in the light most favorable to the Veteran, it 
appears that medical personnel have linked the onset of 
diabetes to the elevated glucose reading during service.  
Accordingly, service connection is warranted for diabetes 
mellitus. 

Veterans Claims Assistance Act of 2000 (VCAA)

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  The Board notes that an RO letter in 
March 2006 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing the 
grants of service connection, and the Veteran may always file 
a timely notice of disagreement if she wishes to appeal from 
those downstream determinations.


ORDER

Entitlement to service connection for hypertension is 
warranted.  Entitlement to service connection for diabetes 
mellitus is warranted.  The appeal is granted as to both 
issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


